Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to claims filed on 03/29/2021. Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 16 recite the limitation “an edge computing node.” Claims 3-6, 10-13 and 17-20 recite the limitation “the edge computing node.” This limitation is indefinite because it is unclear whether the limitation(s) refer to the first edge computing 
Claims 7, 14, and 17 recite the limitation "the agent node" in lines 1, 4, and 12 respectively. There is insufficient antecedent basis for this limitation(s) in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0257297 (“Mathew”), and further in view of U.S. Pub. No. 2016/0203008 (“Cui”).

Regarding claim 1, Mathew teaches data processing method, comprising: 
receiving, by a first edge computing node, a container image update instruction (“At operation 312, corrective commands are issued by the corrective command engine 
Mathew fails to teach obtaining, by the first edge computing node, a to-be-updated container image; and sending, by the first edge computing node, the to-be-updated container image to another edge computing node in the edge computing cluster. Cui teaches obtaining, by the first edge computing node, a to-be-updated container image (“A node within the networked virtualization environment for storage management then receives update data as shown at 303…The update data may include updates, patches, or additional features for improving the storage management functionality provided to user VMs in the networked virtualization environment for storage management,” ¶ [0050]); and sending, by the first edge computing node, the to-be-updated container image to another edge computing node in the edge computing 

Regarding claim 8, Mathew teaches computing node, comprising at least one processor and a memory, wherein the memory is configured to store computer readable instructions that, when executed by the at least one processor, cause the computing node to perform operations (Fig. 7; ¶¶ [0088]-[0089]) comprising: 
receiving, by a first edge computing node, a container image update instruction (“At operation 312, corrective commands are issued by the corrective command engine 210, the commands directed to one or more nodes to correct the issues of the one or more nodes,” ¶ [0051]; “the corrective action command engine 210 may issue a corrective action command to replace the virtual machine (VM) image with a new VM image having the cloud applications with correct code versions,” ¶ [0045]), wherein the first edge computing node is one of edge computing nodes in an edge computing cluster, the edge computing cluster comprises at least two edge computing nodes 
Mathew fails to teach obtaining, by the first edge computing node, a to-be-updated container image; and sending, by the first edge computing node, the to-be-updated container image to another edge computing node in the edge computing cluster. Cui teaches obtaining, by the first edge computing node, a to-be-updated container image (“A node within the networked virtualization environment for storage management then receives update data as shown at 303…The update data may include updates, patches, or additional features for improving the storage management functionality provided to user VMs in the networked virtualization environment for storage management,” ¶ [0050]); and sending, by the first edge computing node, the to-be-updated container image to another edge computing node in the edge computing cluster (“Once an update module at a node in the networked virtualization environment recognizes the existence of a update data, it acquires the update data as shown at 309. In some embodiments, the update module may simply consult the configuration data to identify the location of the update data. In other embodiments, an update module may iterate through other nodes in the networked virtualization environment until it locates the update data. Once the update module has located the update data, it may acquire a 

Regarding claim 15, Mathew teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a computing node, cause the computing node to perform operations (¶ [0084]) comprising: 
receiving, by a first edge computing node, a container image update instruction (“At operation 312, corrective commands are issued by the corrective command engine 210, the commands directed to one or more nodes to correct the issues of the one or more nodes,” ¶ [0051]; “the corrective action command engine 210 may issue a corrective action command to replace the virtual machine (VM) image with a new VM image having the cloud applications with correct code versions,” ¶ [0045]), wherein the first edge computing node is one of edge computing nodes in an edge computing cluster, the edge computing cluster comprises at least two edge computing nodes (“Some cloud-based infrastructures implement clusters of computing nodes, where each node may be implemented as a virtual machine or virtual server. Each node may run a plurality of applications that provide web-services to clients over a network, such as the Internet,” ¶ [0013]), and the container image update instruction instructs the at least two edge computing nodes in the edge computing cluster to update a container image (“the commands directed to one or more nodes to correct the issues of the one or more nodes,” ¶ [0051]).
.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew-Cui as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2015/0363178 (“Houliston”).

Regarding claims 2, 9 and 16, Mathew-Cui teaches the invention of claims 1, 8 and 15, and further teaches, before obtaining the to-be-updated container image, and after the receiving the container image update instruction, selecting, by the first edge computing node, an edge computing node from the edge computing cluster as an agent node. Houliston teaches, before obtaining the to-be-updated container image (Fig. 3, S36), and after the receiving the container image update instruction (“whenever a NOMAD agent, e.g. running on a computer 10 in a subnet, requires any content, it initiates an election to dynamically determine where the content should be obtained from,” ¶ [0031]), selecting, by the first edge computing node, an edge computing node from the edge computing cluster as an agent node (Fig. 3, S30A; “If no NOMAD agent within the subnet has the content cached, and/or if certain NOMAD agents only have a partial cache of the content, then a download master is elected based on one or more weighting criteria,” ¶ [0031]). While Houliston does not disclose an update instruction, Mathew teaches such an instruction (Mathew: “the corrective action command engine 210 may issue a corrective action command to replace the virtual machine (VM) image with a new VM image having the cloud applications with correct code versions,” ¶ [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate master election, as taught by Houliston, into Mathew-Cui, in order to reduce network traffic.

Claims 3, 5, 6, 10, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew-Cui-Houliston as applied to claim 2, 9 and 16 above, and further in view of U.S. Pub. No. 2010/0162036 (“Linden”).

Regarding claims 3 and 10, Mathew-Cui-Houliston teaches the invention of claims 2 and 9, but fails to teach that selecting, the edge computing node from the edge computing cluster as the agent node comprises: obtaining, by the first edge computing node, a performance parameter of each edge computing node in the edge computing cluster, wherein the performance parameter is used to indicate resource usage of the edge computing node; determining, by the first edge computing node, a load of each edge computing node in the edge computing cluster based on the performance parameter of the edge computing node; and sorting, by the first edge computing node, the edge computing nodes in the edge computing cluster based on the load of the edge computing nodes, and selecting one edge computing node with the lowest load from the edge computing cluster as the agent node. Linden teaches selecting an agent node comprising: obtaining, by the first edge computing node, a performance parameter of each edge computing node in the edge computing cluster (“The cluster devices may implement a monitoring function in various different ways. In one example, each of the cluster devices may generate and transmit periodic status messages,” ¶ [0101]), wherein the performance parameter is used to indicate resource usage of the edge computing node (“the status messages may be used to communicate device performance and/or operational metrics, which may be used to calculate or derive a 

Regarding claims 5, 12 and 19, Mathew-Cui-Houliston teaches the invention of claims 2, 9 and 16, but fails to teach that selecting the edge computing node from the edge computing cluster as the agent node comprises: randomly selecting, by the first edge computing node, the edge computing node from the edge computing cluster as the agent node. Linden teaches selecting the edge computing node from the edge computing cluster as the agent node comprises: randomly selecting, by the first edge computing node, the edge computing node from the edge computing cluster as the agent node (“selection may be based upon device health score, processing load, IP 

Regarding claims 6, 13 and 20, Mathew-Cui-Houliston teaches the invention of claims 2, 9 and 16, but fails to teach that selecting the edge computing node from the edge computing cluster as the agent node comprises: selecting, by the first edge computing node, the edge computing node from the edge computing cluster as the agent node based on an identifier of the edge computing node. Linden teaches selecting, by the first edge computing node, the edge computing node from the edge computing cluster as the agent node based on an identifier of the edge computing node (“selection may be based upon device health score, processing load, IP address, connection speed, random selection, or the like,” ¶ [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate master election, as taught by Linden, into Mathew-Cui-Houliston, in order to employ a simple master election process, thereby reducing the time required to elect a new master.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew-Cui-Houliston-Linden as applied to claims 3 and 10 above, and further in view of U.S. Pub. No. 2018/0324204 (“McClory”).

Regarding claims 4 and 11, Mathew-Cui-Houliston-Linden teaches the invention of claims 3 and 10, and further teaches selecting an edge computing node with the lowest load as the agent node (Linden: “a device health score may…provide application resource usage metrics (e.g., memory usage, processor usage, etc.), and the like,” ¶ [0103]); “the election may comprise selecting the device with the higher health score, lower IP address, lower port number, or the like,” ¶ [0085]), but fails to teach that the first edge computing node is selected as the agent node, and obtaining the to-be-updated container image by the first edge computing node (as the agent node) from a data center. McClory teaches obtaining a to-be-updated container image by a master node (i.e., first edge computing node as the agent node) from a data center (“the infrastructure management component 318-1 may be configured to provide the deployment configuration information to the cluster and communicate with the cluster master node to deploy the container application image or a native application package stored in the artifact data store 252 to one or more slave cluster nodes,” ¶ [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate update distribution, as taught by McClory, into Mathew-Cui-Houliston-Linden, in order to reduce network traffic.

Regarding claims 7 and 14 Mathew-Cui-Houliston-Linden teaches the invention of claims 1 and 8, but fails to teach that, when the agent node is not the first edge computing node and obtaining the to-be-updated container image comprises: obtaining, by the first edge computing node, the to-be-updated container image from the agent .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew-Cui as applied to claim 15 above, and further in view of Linden.

Regarding claim 17, Mathew-Cui teaches the invention of claim 15, but fails to teach that selecting, the edge computing node from the edge computing cluster as the agent node comprises: obtaining, by the first edge computing node, a performance parameter of each edge computing node in the edge computing cluster, wherein the performance parameter is used to indicate resource usage of the edge computing node; determining, by the first edge computing node, a load of each edge computing node in the edge computing cluster based on the performance parameter of the edge computing .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew-Cui-Linden as applied to claim 17 above, and further in view of McClory.

Regarding claim 18, Mathew-Cui-Linden teaches the invention of claim 17, and further teaches selecting an edge computing node with the lowest load as the agent node (Linden: “a device health score may…provide application resource usage metrics (e.g., memory usage, processor usage, etc.), and the like,” ¶ [0103]); “the election may comprise selecting the device with the higher health score, lower IP address, lower port number, or the like,” ¶ [0085]), but fails to teach that the first edge computing node is selected as the agent node, and obtaining the to-be-updated container image by the first edge computing node (as the agent node) from a data center. McClory teaches obtaining a to-be-updated container image by a master node (i.e., first edge computing node as the agent node) from a data center (“the infrastructure management component 318-1 may be configured to provide the deployment configuration information to the cluster and communicate with the cluster master node to deploy the container application image or a native application package stored in the artifact data store 252 to one or more slave cluster nodes,” ¶ [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate update distribution, as taught by McClory, into Mathew-Cui-Linden, in order to reduce network traffic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455